Citation Nr: 9921895	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  96-08 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for the residuals of 
strongyloidiasis, currently evaluated as 30 percent 
disabling.

ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945 and from March 1948 to June 1953.

This appeal arose from a March 1995 rating decision of the 
Montgomery, Alabama Department of Veterans Affairs (VA), 
Regional Office (RO), which awarded service connection for 
strongyloidiasis (as instructed by the Board of Veterans' 
Appeals [Board] in February 1995), and which assigned this 
disorder a 30 percent disability evaluation.  This issue was 
remanded by the Board in September 1998 for additional 
development.  Following compliance with this remand, the RO 
issued a decision in May 1999, which confirmed the 30 percent 
disability evaluation.

The veteran has raised claims for entitlement to an increased 
evaluation for his service-connected anxiety and entitlement 
to a total rating due to individual unemployability.  As 
these issues are not inextricable intertwined with an issue 
on appeal, and have not been properly prepared for appellate 
review at this time, they are hereby referred to the RO for 
appropriate action.


FINDING OF FACT

The veteran's strongyloidiasis is manifested by severe 
symptoms, to include abdominal pain and diarrhea.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
the service-connected strongyloidiasis have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§ 3.321(b)(1), Part 4, including §§ 4.1, 4.2, 4.7, 4.20, Code 
7324 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial rating following the initial award 
of service connection, the Board is required to evaluate all 
the evidence of record reflecting the period of time between 
the effective date of the initial grant of service connection 
until the present.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Initially, we note that when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20 (1998).

The veteran's service-connected strongyloidiasis will be 
rated as analogous to intestinal distomiasis.  According to 
the applicable rating criteria, a 30 percent disability 
evaluation is warranted for severe symptoms.  38 C.F.R. Part 
4, Code 7324 (1998).  This is the maximum amount of 
compensation allowed under the rating schedule.

The pertinent evidence of record included a VA 
hospitalization from October to November 1991.  He indicated 
that he had had no recurrence until 1989; he had been trying 
to ignore the symptoms.  However, they had become too severe 
to ignore.  He said that he felt creeping eruptions in the 
axillary area, as well as over his back.  He also described a 
vague crampy gastrointestinal upset and abdominal pain.  The 
physical examination noted that his abdomen was nondistended 
and there was no organomegaly.  There was some mild 
tenderness to deep palpation, which was worse over the left 
lower quadrant.  A test for parasites was negative.  He was 
placed on Thiabendazole; the first dose made him dizzy and 
nauseous.  However, these side-effects diminished and he was 
released to continue treatment at home.  The diagnosis was 
strongyloidiasis, chronic, recurrent.

VA examined the veteran in April 1992.  He stated his belief 
that his whole body was infested with parasites.  His weight 
was noted to be 190 pounds (the same as it had been for the 
past year).  His nutrition was normal.  The examination of 
the abdomen noted that it was full, round and soft.  The 
liver and spleen were not palpable.  There were no masses, 
enlargements, tenderness or muscle guarding.  Bowel sounds 
were normal.  The diagnosis was Strongyloides stercoralis 
infestation with anxiety.  A neurological examination found 
no evidence of any diffuse or focal cerebral dysfunction to 
suggest any parasitic infestation of the brain.

The veteran was examined by VA in March 1994.  He noted that 
the diagnosis of strongyloidiasis was first made in 1982 
after a stool examination.  Since that time, he has had 
diarrhea, recurrent episodes of abdominal pain, nausea and 
skin lesions on his arms (he described these as itchy).  The 
examination of the abdomen revealed mild diffuse tenderness 
and discomfort.  There were no masses or distention.  There 
were no signs of skin lesions.  His current weight was 181 
pounds (the same as for the past year).  He was not anemic.  
He indicated that he had mild nausea on and off.  He also had 
intermittent episodes of diarrhea.  His lungs were clear.  A 
stool specimen was obtained to rule out strongyloidiasis, but 
the sample leaked and there was not enough left to test.  He 
was advised to provide an additional sample but he refused.  
The diagnosis was chronic strongyloidiasis infection to be 
ruled out.

VA re-examined the veteran in December 1998.  He indicated 
that he had been treated for recurrent strongyloidiasis in 
July 1982, October 1982, November 1991 and March 1992.  He 
stated that he still had episodes of abdominal pain, diarrhea 
and cramping at irregular intervals.  He stated that during 
the periods that he was symptomatic, he makes what he 
believes are faulty decisions.  He complained that he had 
increased abdominal pain, as well as a burning sensation in 
the anterior chest.  He had lost 12 pounds in the past 60 
days.  There were no signs of anemia; there was no pallor of 
the skin or the mucus membranes.  He had moderate upper 
abdominal tenderness in both upper quadrants with no rebound.  
The diagnosis was strongyloidiasis, chronic, recurrent.

After a careful review of the evidence of record, it is found 
that that evidence does not support entitlement to an 
evaluation in excess of 30 percent for the service-connected 
strongyloidiasis.  Initially, it is noted that the veteran is 
already receiving the maximum schedular disability evaluation 
for his service-connected disability.  He is receiving a 30 
percent disability evaluation for his strongyloidiasis.  Nor 
does the evidence indicate that an increased evaluation is 
warranted under the provisions of 38 C.F.R. § 3.321(b)(1) 
(1998).  The evidence does not indicate that his disability 
presents such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
disability standards.  For example, there has been no 
objective evidence to suggest that this disability, standing 
alone, has caused marked interference with employment.  
Rather, there is a suggestion in the record that his last 
employment, in real estate, was left mostly to his wife due 
to his anxiety.  Moreover, the evidence does not suggest that 
this disorder has resulted in "frequent periods of 
hospitalization."  In fact, the records reveal that he has 
only been hospitalized four times over the years for this 
disorder, in July and October 1982, November 1991 and March 
1992.  Therefore, it is found that an extraschedular 
evaluation is not justified at this time.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected strongyloidiasis.


ORDER

An increased evaluation for the service-connected 
strongyloidiasis is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

